DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15 and 17 are objected to because of the following informalities:  
Claims 15 and 17 are identical, therefore address the same subject matter. The Examiner suggests canceling one of the two claims to avoid duplicate claims. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Specifically, claim 7 recites the limitation of “the nasal module comprises the oscillatory wave generator”, which is in contradiction to independent claim 1 which reads “a nasal module in communication with the oscillatory wave generator”. It is unclear if the wave generator is a separate component from the nasal module, as implied by claim 1, or if the wave generator is a part of the nasal module, as indicated by claim 7. Therefore, claim 7 is indefinite. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 14-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hughes (US 2007/0113843 A1). 
Regarding claim 1, Hughes discloses a system for respiratory system secretion management (active respiratory therapeutic device for clearing breathing passages loosening and breaking up mucus plugs and phlegm in a patients sinuses, trachea, bronchial passages and lungs, Abstract), comprising: an oscillatory wave generator for generating a wave for loosening secretion from a respiratory system of a subject (acoustic signal generator 108, Figure 6; produces a series of acoustic waveforms, Paragraph 0040); a nasal module in communication with the oscillatory wave generator (mouthpiece 112 may be shaped to be inserted into a patient’s nose, Paragraph 0032; acoustic vibrations pass though the acoustic coupling chamber 110 into the patient’s nose via mouthpiece 112, Paragraph 0012), for delivering the wave through a nasal passage of the subject (acoustic vibrations pass though the acoustic coupling chamber 110 into the patient’s nose or other delivery site, Paragraph 0012); a power module configured to power the system (power supply is a rechargeable battery 142, Paragraph 0037); and a communication module coupled to at least one of the nasal module and the oscillatory wave generator (microprocessor 128, Paragraph 0037 and Figure 6, microprocessor is coupled to the mouthpiece 112 via acoustic coupling chamber 110, Paragraph 0012), for selectively communicating one or more waveform characteristics to the respective nasal module and/or oscillatory wave generator (microprocessor 128 can facilitate control of the pulse rate, volume, frequency and/or mode of operation of apparatus 100, therefore controlling waveform characteristics, Paragraph 0042).  

Regarding claim 2, Hughes further discloses wherein the nasal module is an intranasal module (end of mouthpiece 112 may be shaped to be inserted into a patient’s nose, Paragraph 0032). 
Regarding claim 3, Hughes further discloses wherein the oscillatory wave generator comprises a waveform generator for generating an electrical signal corresponding to the wave (acoustic generator 108 comprises a transducer 144, Paragraph 0037), and at least one of: an amplifier for increasing an amplitude and/or power of the electrical signal (acoustic generator 108 comprises audio amplifier circuitry, Paragraph 0037).

Regarding claim 4, Hughes further discloses wherein the oscillatory wave generator is adjustable to control output waveform characteristics (acoustic signal generator 108, Figure 6; produces a series of acoustic waveforms, Paragraph 0040, acoustic generator 108 comprises a programable microprocessor 128 can facilitate control of the pulse rate, volume, frequency and/or mode of operation of apparatus 100, Paragraph 0042).
Regarding claim 5, Hughes further discloses wherein the oscillatory wave generator is located extra-nasally (acoustic signal generator 108 is located below the end of mouthpiece 112 that is to be inserted into naval cavity, therefore outside the nasal region, Figure 3).
Regarding claim 6, Hughes further discloses wherein the nasal module is shaped to be positioned in the nasal passage of the subject (mouthpiece 112 may be shaped to fit into a patient’s nose, Paragraph 0032).  
Regarding claim 7, Hughes further discloses wherein the nasal module (For the purpose of examination, the nasal module has been redefined as housing 102, which comprises the mouthpiece 112 that may be inserted into the nasal passages of a user, Figures 1 and 2) comprises the oscillatory wave generator (housing 102 also comprises the acoustic signal generator 108, Figure 6).  
Regarding claim 8, Hughes further discloses wherein the nasal module is in communication with the oscillatory wave generator via a waveguide (the acoustic signal generator 108 directs acoustic energy via a coupling chamber 110 and into a patient’s airways via the mouthpiece 112, Paragraph 0009).  

Regarding claim 9, Hughes further discloses wherein the nasal module comprises a housing shaped to be compatible with the nasal passage of the subject (mouthpiece 112 may be shaped to fit into a patient’s nose, Paragraph 0032; mouthpiece 112 is a part of housing 102, Figures 1 and 2).  
Regarding claim 10, Hughes further discloses wherein the nasal module comprises an acoustic window at a distal end of the housing, through which the wave is delivered into the nasal passage (mouthpiece 112 comprises an open end 116, Figure 3; through which the acoustic vibrations are delivered into patient’s airways, Paragraph 0045).  
Regarding clam 14, Hughes further discloses an interface module (personal computer 202, Figure 7) for providing instructions to the communication module, thereby to control the communication module (personal computer 202 is used to provide instructions to microprocessor 128 to provide control parameters for a predefined series of acoustic waveforms to be generated by the transducer in an automated mode of operation of the acoustic generator 108, Paragraph 0040).
Regarding clam 15, Hughes further discloses wherein the interface module is configured to instruct the communication module to adjust waveform characteristics of the wave (personal computer 202 is used to provide instructions to microprocessor 128 to provide control parameters for a predefined series of acoustic waveforms to be generated by the transducer in an automated mode of operation of the acoustic generator 108, Paragraph 0040; microprocessor 128 can selectively control the volume, frequency, pulse, repetition rate of the acoustic vibrations, Paragraph 0034).
Regarding claim 17, Hughes further discloses wherein the interface module is configured to instruct the communication module to adjust waveform characteristics of the wave. (personal computer 202 is used to provide instructions to microprocessor 128 to provide control parameters for a predefined series of acoustic waveforms to be generated by the transducer in an automated mode of operation of the acoustic generator 108, Paragraph 0040; microprocessor 128 can selectively control the volume, frequency, pulse, repetition rate of the acoustic vibrations, Paragraph 0034). The Examiner notes this is a duplicate claim of claim 15. 
Regarding claim 18, Hughes further discloses wherein the interface module and communication module are in wireless communication (apparatus 100 may be equipped with a wireless transceiver coupled to the microprocessor so that the acoustic generator 108 can be remotely programmed without the necessity for physical interconnection with the computer 202, Paragraph 0042).
Regarding claim 19, Hughes further discloses wherein the interface module and communication module are in wired communication (computer 202 is connected to housing 102 of apparatus 100 via a probe connector 204, personal computer 202 can then be used to provide instructions to the microprocessor 128, Paragraph 0040 and Figure 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 2007/0113843A1) in view of Foley et al. (US 9,730,830 B2).
Regarding claim 11, Hughes discloses the system according to claim 1, but does not explicitly state wherein the nasal module is adapted to grip the nasal passage.  
Although Hughes teaches that the mouthpiece 112 may be inserted into the nasal passages, Hughes does not explicitly state the nasal module is adapted to grip the nasal passage. However, Foley teaches a nasal insert (2, Figure 1 and Abstract) with an exterior surface that comprises a plurality of ribs (ribs 10, Figure 2) that allow the nasal tissue to settle in between the ridges/ribs, therefore gripping the nasal tissue (Column 6 lines 3-8). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mouthpiece of Hughes device to be adapted to grip the nasal passages, through the use of ridges and ribs as taught by Foley, as this would help maintain the end of the mouthpiece in the nasal cavity while in use (Column 6 lines 3-8).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 2007/0113843A1) in view of Santin et al. (US 20060085027 A1).
Regarding claim 12, Hughes discloses the system according to claim 1, but is silent on the nasal module comprises an anchor component for preventing irretrievable slippage of the nasal module into the nasal passage of the subject.  
However, Santin teaches a nasal insert (Figure 1 and Abstract) that comprises an anchor component to prevent slippage of the insert into the nasal passage (Tab support 20 comprising tabs 22, tabs 22 remain outside the user’s nostrils acting as a clip, to help secure the device in the nostrils and acts as a stop which prevent the device from being wholly inserted into the user’s nostril, Paragraph 0093 and Figure 5B). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mouthpiece of Hughes device to include an anchor component in the form of a tab support comprising tabs in which clip to the user’s nostrils, as taught by Santin, as including such a feature would aid in securing the insert in the nasal passages of the subject while in use and prevent unwanted slippage/movement of the device with respect to the nasal cavities. 
Regarding claim 13, Hughes in view of Santin teach a system according to claim 12, with Santin further teaching the anchor component comprises a hook for catching onto a columella of the subject (tab support 20 contains tabs 22, Figure 5B, which act as a clip, clipping the nostril of user, Paragraph 0093).
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 2007/0113843A1) in view of Dubey et al. (US 2017/0291007 A1):
Regarding claim 16, Hughes teaches a system according to claim 14, wherein the interface module is configured to instruct the communication module (personal computer 202 is used to provide instructions to microprocessor 128 to provide control parameters for a predefined series of acoustic waveforms to be generated by the transducer in an automated mode of operation of the acoustic generator 108, Paragraph 0040), but is silent on the interface module instructing the communication module to toggle power to the system. 
However, Dubey teaches a therapeutic vibration system in which an interface module (remote controller 212 has a user interface, Paragraph 0047) is configured to instruct the communication module (remote controller 212 has a wireless signal transmitter which may be used to send wireless signals to the vibrating patches, each having a wireless signal receiver 236, Paragraph 0055) to toggle power to the system (remote controller 212 may have a user interface including frequency control, turning the vibrating patches on and off, therefore toggling power, Paragraph 0047). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hughes device to have the interface module instruct the communications module to toggle power to the system, as taught by Dubey, as this would provide mobile power control to the system.
Regarding claim 20, Hughes teaches a system according to claim 1, but is silent on a patch for attachment to facial skin the subject, the patch comprising at least one of the oscillatory wave generator, power module, and communication module. 
However, Dubey teaches a therapeutic vibration system comprising a patch for facial attachment (vibrating patches 216 can be coupled to a person’s head above or below the eyes, Paragraph 0046 and Figure 21), with the patches further comprising an oscillatory wave generator (patches 216 include a vibrating motor 260, Paragraph 0047), power module (patches 216 include a battery 230, Paragraph 0047 and Figures 7 and 8B) and a communication module (patches 216 include a signal receiver 236, Paragraph 0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hughes device to include a patch for facial attachment, with the patch comprising at least one of the wave generator, power module, or communication module, as taught by Dubey, as this may provide a means of better securing the device to the facial region of the user while in use. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is (571)- 272-7427.  The examiner can normally be reached on Monday - Friday, 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571)-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH B LEDERER/Examiner, Art Unit 3785           

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785